Atkinson, J.
The power conferred by the constitution upon the courts to grant charters to corporations is legislative and not judicial in its character, and there is no provision of law authorizing the review by this court, by writ of error or otherwise, of the action of the superior court in granting or refusing to grant corporate powers to private companies. Gas Light Company of Augusta v. West, 78 Ga. 318; Mangham v. Mallory, 128 Ga. 430 (57 S. E. 688); Shreve v. Pendleton, 129 Ga. 374 (58 S. E. 880, 12 Ann. Cas. 563).
(a) Accordingly, where an application is made, under the Civil Code (1910), §§ 2823, 2836, for the incorporation of a “social” and “literary” club, and the court refuses to grant an order incorporating the club as prayed for, a writ of error complaining of the refusal of the court to grant the order of incorporation will be dismissed.

Writ of error dismissed.


All the Justices concur.